             Case 16-10292-MFW           Doc 1581-2     Filed 08/26/19      Page 1 of 2


                                                EXHIBIT A


                                           Duplicate Claims


                         (1)               (2)       Duplicate Claim         (3)             (4)
     Count            Name of           Remaining    to be Disallowed   Claim Amount    Reason for
                      Claimant        Claim Number                                     Disallowance
                                                                         $178,979.99   Claim to be
                   PacifiCorp d/b/a                                                    disallowed is
       1           Rocky Mountain          56               177           (General     duplicative of
                   Power                                                 Unsecured     remaining
                                                                          portion)     claim.

                                                                                       Claim to be
                                                                         $116,483.05
                   PacifiCorp d/b/a                                                    disallowed is
       2           Rocky Mountain          56               177                        duplicative of
                                                                         (§503(b)(9)
                   Power                                                               remaining
                                                                           portion)
                                                                                       claim.

                                                                                       Claim to be
                                                                         $116,483.05
                   PacifiCorp d/b/a                                                    disallowed is
       3           Rocky Mountain          56               179                        duplicative of
                                                                         (§503(b)(9)
                   Power                                                               remaining
                                                                           portion)
                                                                                       claim.

                                                                                       Claim to be
                                                                         $116,483.05
                   PacifiCorp d/b/a                                                    disallowed is
       4           Rocky Mountain          56               178                        duplicative of
                                                                         (§503(b)(9)
                   Power                                                               remaining
                                                                           portion)
                                                                                       claim.

                                                                         $178,979.99   Claim to be
                   PacifiCorp d/b/a                                                    disallowed is
       5           Rocky Mountain          56               178           (General     duplicative of
                   Power                                                 Unsecured     remaining
                                                                          portion)     claim.

                                                                                       Claim to be
                                                                                       disallowed is
                     VirtueCom            180               181          $76,931.16    duplicative of
       6                                                                               remaining
                                                                                       claim.




ADMIN 35608638v1
             Case 16-10292-MFW            Doc 1581-2     Filed 08/26/19      Page 2 of 2


                                            EXHIBIT B


                                            Equity Claims


                         (1)                (2)             (3)                    (4)
     Count         Name of Claimant        Claim       Claim Amount      Reason for Disallowance
                                          Number
                                                       $1,000,000.00
                   Superior Natural Gas
       1                                   150                         Claim is on account of equity.
                   Corp.


                                                       $1,000,000.00
                   Walter Oil and Gas
       2                                   146                         Claim is on account of equity.
                   Corp.




                                                   2
ADMIN 35608638v1
